J-A16036-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALLEGHENY ENERGY SUPPLY                   :      IN THE SUPERIOR COURT OF
COMPANY, LLC; AND MONONGAHELA             :            PENNSYLVANIA
POWER COMPANY,                            :
                                          :
                  Appellees               :
                                          :
            v.                            :
                                          :
WOLF RUN MINING COMPANY,                  :
FORMERLY KNOWN AS ANKER WEST              :
VIRGINIA MINING COMPANY, INC.,            :
AND HUNTER RIDGE HOLDINGS, INC.,          :
FORMERLY KNOWN AS ANKER COAL              :
GROUP, INC.,                              :
                                          :
                  Appellants              :          No. 1853 WDA 2013

            Appeal from the Order entered on October 24, 2013
            in the Court of Common Pleas of Allegheny County,
                      Civil Division, No. GD 13-005047

BEFORE: DONOHUE, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED AUGUST 12, 2014

      Wolf Run Mining Company, formerly known as Anker West Virginia

Mining Company, Inc., and Hunter Ridge Holdings, Inc., formerly known as



declaring that Wolf Run cannot take advantage of a price renegotiation



between Wolf Run and the appellees, Allegheny Energy Supply Company,



its Opinion, the trial court declined to address the substantive issues raised

on appeal by Wolf Run, concluding that the appeal is interlocutory.
J-A16036-14

However, an order declaring the rights of the parties is immediately

appealable pursuant to 42 Pa.C.S.A. § 7532 and Pa.R.A.P. 341(b)(2).



Agreement, we conclude that the appeal is properly before this Court for

disposition.

      Because this Court will address the substantive issues raised by Wolf

Run on appeal, we remand the matter to the trial court. Within thirty days

of the filing of this Memorandum, the trial court is directed to prepare and

forward to this Court an Opinion addressing the substantive issues raised on

appeal.

      Case remanded for the preparation of a trial court Opinion in

accordance with this Order; Superior Court Panel jurisdiction retained.




                                 -2-